DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 5, 7 have been amended, claims 3, 16-20, 22 have been withdrawn, and claims 1-22 are pending as amended on 08/03/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.         This application has PRO 62/946,679 12/11/2019.

Response to Amendment
7.         Applicant's amendment filed on 08/03/22, has been fully considered and entered. 

Response to Arguments
8.         Applicant's arguments with respect to rejection of claims 5, 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, filed on 08/03/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
9.        Applicant's arguments with respect to rejection of claims 1-2, 4-15, 21 under 35 U.S.C. 103 as being unpatentable over Panchalingam (US 2005/0081432) in view of Khan (M. S. Khan et al, Tetramethyl ammonium chloride as dual functional inhibitor for methane and carbon dioxide hydrates, Fuels, 2019, 236, 251-263) as evidenced from Product data sheet downloaded on 1/29/22 filed on 08/03/22 have been fully considered but they are not persuasive. Applicants arguments regarding the synergistic cationic surfactant has been respectfully considered. It has been noted that the claimed invention and both prior arts are from the same field of endeavor, e.g. combination of onium compound (as claimed) and the cationic ammonium compounds for the inhibition of gas hydrate. Panchalingam expressly discloses claimed compound of formula (I) in the claimed amount and quaternary alkyl ammonium cationic surfactant. The only difference between claimed composition and the Panchalingam is the amount of the quaternary alkyl ammonium cationic surfactant. The secondary reference Khan teaches the  tetramethyl ammonium chloride is effective in hydrate inhibition when used at the concentration of 10 wt% (page 256, para 3-5), fall into instant claim range of from 5 to 95 wt%.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Panchalingham with the aforementioned teachings of Kahn to provide a composition comprising 10 wt% the quaternary alkyl ammonium in order to use such fluid in the hydrate inhibition. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). Since, the claimed composition is obvious over Panchalingham in view of Khan, the synergistic effect of the composition would necessarily be the same as claimed.  If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).   
10.      Applicant's arguments with respect to the objection to specification, filed on 08/03/22, have been fully considered but are moot in view of amendment. Accordingly, previous objection has been withdrawn.

Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.        Claims 1-2, 4-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Panchalingam (US 2005/0081432) in view of Khan (M. S. Khan et al, Tetramethyl ammonium chloride as dual functional inhibitor for methane and carbon dioxide hydrates, Fuels, 2019, 236, 251-263) as evidenced from Product data sheet downloaded on 1/29/22. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           Regarding claims 1, 21, Panchalingham discloses a method for inhibiting gas hydrate formation in a system containing hydrocarbons and water, comprising the step of contacting the system with a composition comprising combination of onium compound of structure 


 with the representative N,N,N-Tributyl cocoamidopropylammonium bromide or N,N- Dibutyltriethoxyhexadecylammonium bromide and one amine salt ([0073]-[0077], table 3, claim 1; the representative compound read on claimed formula (1)), wherein the onium compound is present in a concentration of from about 5 wt% to about 75 wt% (para [0047]), fall into instant claim range of from 5 to 95 wt%. Panchalingham discloses amine salt, e.g. quaternary alkyl ammonium (para [0062], table 3) but does not disclose the amount of the quaternary alkyl ammonium. 
           However, Khan discloses tetramethyl ammonium chloride is effective in hydrate inhibition when used at the concentration of 10 wt% (page 256, para 3-5), fall into instant claim range of from 5 to 95 wt% . As evidenced from Product data sheet quaternary alkyl ammonium compounds are cationic surfactants. Panchalingham and Khan are pertinent to the quaternary alkyl ammonium used as hydrate inhibitors. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Panchalingham with the aforementioned teachings of Kahn to provide a composition comprising 10 wt% the quaternary alkyl ammonium in order to use such fluid in the hydrate inhibition. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). Since, the claimed composition is obvious over Panchalingham in view of Khan, the synergistic effect of the composition would necessarily be the same as claimed.  If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).   
           Regarding claim 2, Panchalingham discloses Tributylhexadecylammonium bromide (table 3). 
           Regarding claim 4, Panchalingham discloses carboxylate (para [0075]). 
           Regarding claim 5, Panchalingham discloses anions such as chloride or bromide (table 2, claim 13). 
           Regarding claim 6, Panchalingham discloses hydrocarbon and water, one substituent attached to quaternary nitrogen is hydrogen and anions such as carboxylate (claim 1, para [0073]-[0075]). 
           Regarding claim 7, Panchalingham discloses hydrocarbon and water, and contacting may be achieved by a number ways, including mixing, blending with mechanical mixing equipment or devices, stationary mixing setup or equipment, magnetic mixing or other suitable methods, other equipment and means known to one skilled in the art and combinations thereof to provide adequate contact and/or dispersion of the composition in the mixture (para [0042], claim 1).
           Regarding claim 8, Panchalingham discloses hydrocarbon and water, and contacting can be made in-line or offline or both (para [0042], claim 1). 
          Regarding claims 9-10, Panchalingham discloses hydrocarbon and water, and the pressure of the condition is usually at or greater than 1 MPa (para [0043], claim1).
          Regarding claims 11-13, Panchalingham discloses hydrocarbon and water, and the solvents such as methanol, wherein the solvent is present in the inhibitor composition in the range from 20 to about 95 vol%, (para [0048], claim1), fall into instant claim range of from 0.1 to 95 vol%.
          Regarding claim 14, Panchalingham discloses hydrocarbon and water, and the concentration of the active inhibitor compound is between about 0.01 wt % and about 5 wt % based on the water content (para [0049], claim 1).
           Regarding claim 15, Panchalingham discloses hydrocarbon and water, and
The composition further comprises hydrate inhibition such as the use of thermodynamic or kinetic inhibitors (para [0050]). 

Conclusion 
14.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766